Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 17, 2006, which ruled that claimant was ineligible to receive additional unemployment insurance benefits pursuant to Labor Law § 599.
Claimant worked full time for the United States Army *623National Guard for approximately five years. During his tenure, he held the positions of administrative clerk, crisis counselor and, most recently, security guard. Thereafter, claimant began attending a community college and enrolled in a two-year course of study to obtain a degree in business administration. His goal, upon obtaining this degree, was to start his own business or work in his father’s real estate business. Claimant applied for career and related training benefits under Labor Law § 599. The Unemployment Insurance Appeal Board disapproved his application on the ground that the program in which claimant was enrolled did not lead to a specific occupation. Claimant appeals.
We affirm. Labor Law § 599 provides additional unemployment insurance benefits for career and related training with respect to a “program clearly leading to the qualifications or skills for a specific occupation” (12 NYCRR 482.2 [b]). Such benefits have been denied where a claimant’s course of study has been in a general program not linked to a specific type of job (see e.g. Matter of Schroder [Commissioner of Labor], 38 AD3d 1142 [2007]; Matter of Alduen [Commissioner of Labor], 26 AD3d 579 [2006]; Matter of Romain [Commissioner of Labor], 8 AD3d 869 [2004]). Inasmuch as the business administration program in which claimant was enrolled was also general in nature and his career goal nonspecific, substantial evidence supports the Board’s finding that he was not eligible for additional benefits under Labor Law § 599.
Cardona, EJ., Mercure, Spain, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.